Citation Nr: 0923937	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the Board sitting at the RO in 
April 2009.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

The veteran's bilateral hearing acuity is manifested by 
hearing acuity levels that correspond to level I for the 
right ear and level II for the left ear. 


CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss have not been met for any period of time covered by this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, 4.86 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence in July 2006, the RO provided a notice that 
did not satisfy the requirements outlined in Vazquez-Flores.  
The RO informed the Veteran of the types of evidence that 
would be considered and the respective responsibilities of 
the Veteran and VA to obtain that evidence.  The notice did 
not ask the Veteran specifically for evidence to show how his 
hearing disability was more severe or the impact of his 
disability on his employment and daily life.  The letter did 
not provide a general notice of the applicable rating 
criteria.  However, a letter dated in August 2008 did satisfy 
the requirements and was followed by a readjudication of the 
claim in a November 2009 supplemental statement of the case.

In order to determine whether to proceed with the 
adjudication, the Board will examine whether the error of not 
providing adequate notice until after the initial 
adjudication was prejudicial to the appellant and affected 
the essential fairness of the adjudication.  In this case, 
the Board finds that any notice error did not affect the 
essential fairness of the adjudication.  In written 
statements to VA and in testimony at the Board hearing in 
April 2009, the Veteran reported the symptoms that he 
experienced and the effect they have on him including the 
impact of the disability on his social and occupational 
function.  The Veteran also submitted lay statements from 
this spouse and a coworker who commented on the effect of the 
hearing disability in the home and workplace.  In addition, 
the Veteran submitted  private audiological examination 
results with a medical statement, which included references 
to the rating criteria applicable to the claim.  Accordingly, 
the Veteran had actual knowledge of the criteria required to 
substantiate his claim.  Moreover, based on the notice that 
was provided to him in the rating decision, the August 2008 
notice letter, a February 2007 statement of the case (SOC), 
and a January 2009 supplemental statement of the case, the 
Veteran is reasonably expected to understand what is required 
to substantiate the claim.  The SOC informed him of the 
applicable diagnostic criteria and the reasons for denying 
the claim and the notice letter informed him of the various 
types of evidence that could be submitted in support of his 
claim.  Moreover, the Veteran had a sufficient opportunity to 
submit additional evidence following the August 2008 notice 
letter and did, in fact, submit private medical evidence and 
lay statements before the case was readjudicated.  
Accordingly, the notice errors did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as an infantryman and armored personnel 
carrier crewmember including combat service in the Republic 
of Vietnam.  He contends that his bilateral hearing loss is 
more severe than is contemplated by a noncompensable rating 
and that audiometric testing does not account for his 
inability to hear conversations or running mechanical 
equipment in situations with high levels of background noise.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as will 
be discussed below, the level of disability has not varied 
such that different ratings are warranted for distinct 
periods of time.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85.  An alternative method of rating 
exceptional patterns of hearing impairment is set forth in 38 
C.F.R. § 4.86 but is not applicable in this case. 

In December 2005, a VA primary care physician noted the 
Veteran's reports of constant tinnitus and increased 
difficulty in understanding speech.  An audiometric 
examination showed auditory thresholds of 5, 5, 25, and 75 
decibels at 1000, 2000, 3000, and 4000 Hz respectively in the 
right ear and 10, 10, 65, and 85 decibels at the same 
respective frequencies in the left ear.  Puretone threshold 
averages were 27.5 decibels in the right ear and 42.5 
decibels in the left ear.  Speech recognition scores were 100 
percent and 92 percent in the right and left ear 
respectively.  These results correspond to Level I hearing in 
both ears pursuant to Table VI.  The examiner noted no 
organic ear disease, and typanograms showed normal middle ear 
function.  The examiner diagnosed normal hearing through 3000 
Hz sloping to moderate high frequency sensorineural hearing 
loss in the right ear and sloping to mild high frequency 
sensorineural hearing loss in the left ear.  The examiner 
stated that the Veteran was a candidate for hearing aids 
provided by VA, but the Veteran declined to obtain them at 
the time.  

In August 2006 the Veteran underwent another VA audiometric 
evaluation.  The examiner noted a review of the claims file 
and summarized the Veteran's military history of exposure to 
loud noises in combat and the post-service hearing 
examination history.  The examiner noted the Veterans' 
reports of difficulty distinguishing words in high background 
noise situations.  An audiometric examination showed auditory 
thresholds of 10, 5, 20, and 65 decibels at 1000, 2000, 3000, 
and 4000 Hz respectively in the right ear and 5, 5, 55, and 
75 decibels at the same respective frequencies in the left 
ear.  Puretone threshold averages were 25 decibels in the 
right ear and 35 decibels in the left ear.  Speech 
recognition scores were 98 percent bilaterally.  These 
results correspond to Level I hearing in both ears pursuant 
to Table VI.  The examiner noted no organic ear disease, and 
typanograms showed normal middle ear function.  The examiner 
diagnosed normal hearing through 3000 Hz on the right and 
2000 Hz on the left, thereafter rising to mild notched loss 
at higher frequencies on the right and moderate to severe 
loss on the left.   

In September 2008, a private audiologist performed an 
audiometric evaluation.  An audiometric examination showed 
auditory thresholds of 5, 10, 30, and 75 decibels at 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 5, 
5, 50, and 80 decibels at the same respective frequencies in 
the left ear.  Puretone threshold averages were 30 decibels 
in the right ear and 35 decibels in the left ear.  Speech 
recognition scores were 92 percent in the right ear and 88 
percent in the left ear.  These results correspond to Level I 
hearing in the right ear and level II in the left ear 
pursuant to Table VI.  The examiner noted no recent ear 
infections and normal typanograms.  The examiner diagnosed 
normal hearing through 2000 Hz sloping to a severe 
sensorineural notch at 4000 Hz.  While the audiologist is 
state licensed, it is not clear if a Maryland CNC controlled 
speech discrimination test was used as required by 38 C.F.R. 
§ 4.85(a).  However, the Board will resolve all doubt on that 
point in the Veteran's favor and consider the results.  

In September 2008, the Veteran submitted a statement from a 
coworker who noted that he worked for the Veteran as a 
mechanic at a golf course.  He noted that the Veteran had 
difficulty hearing conversations in the office whenever there 
was a high level of background noise and that the Veteran 
used a sound amplifying telephone but often had other workers 
take calls and place orders.  The Veteran's spouse noted that 
the Veteran avoided conversations with people at large social 
events because he misinterpreted or repeatedly asked for 
repetition.  The spouse stated that the disability caused 
embarrassment, frustration and a loss of self confidence.

In an April 2009 Board hearing, the Veteran stated that the 
hearing tests that he underwent were not fair because they 
were performed in quiet rooms.  However, he acknowledged that 
the VA and private tests showed similar results.  He stated 
that his hearing difficulties occurred in places with high 
background noise.  He further stated that he avoided 
attending large social events, had difficulty hearing his 
family members at home, and difficulty determining the 
direction of emergency vehicles while operating an 
automobile.  He also stated that the disability was dangerous 
at work at the golf course because he was unable to hear a 
potential runaway piece of machinery.  He stated that he did 
use a telephone amplifier but did not use hearing aids 
because he was told that the aids would only amplify the 
background noise.

The Board concludes that a compensable rating for bilateral 
hearing loss is not warranted at any time during the period 
covered by this appeal.  Using the most severe results 
obtained in September 2008 that showed Level I acuity in the 
right ear and Level II in the left ear, the percent 
evaluation for hearing impairment shown in Table VII is 
noncompensable.  

The Board considered whether the audiometric testing 
performed by VA and by a private practitioner were inadequate 
because the tests were performed in a quiet room.  The Court 
of Appeals for Veterans Claims (Court) addressed this issue 
in Martinak v. Nicholson, 21 Vet. App. 447 (2007).   The 
Court noted that the appellant offered no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  The Court also noted 
that appellant did not offer any expert medical evidence 
demonstrating that an alternative testing method exists and 
that this method is in use by the general medical community.  
The Court instead found that the appellant simply offered his 
own unsubstantiated lay opinion as to the impropriety of 
testing in a sound-controlled room, and that the Secretary's 
policy of conducting examinations in a sound-controlled room 
cannot be invalidated on this basis.  As the Veteran here has 
also not offered expert evidence regarding the impropriety of 
the test protocol, the Board concludes that the method of 
testing used to evaluate his level of disability for the 
purposes of compensation is adequate.  

The Board also considered whether the examinations were 
inadequate because the examiners failed to follow VA 
instructions to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  Even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Martinak at 445-
56.  However, in this case the Veteran's functional 
impairment was noted by the examiners and was also described 
by the Veteran at his Board hearing.  The Board notes that 
the Court's rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss,       § 3.321(b) does not 
rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists 
to describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id at 455.  

The Board notes that the evidence of record to include the VA 
examination reports, the Veteran's statements and the lay 
statements adequately addresses this issue.  Therefore, while 
the examination reports are defective under Martinak, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).  

The Board considered the functional impairment but found no 
basis for referral for consideration of an extra-schedular 
rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran 
has not presented any evidence that his particular service-
connected hearing loss results in a unique disability that 
causes impairment in his earning capacity that is not 
addressed by the rating criteria.  Although the Veteran uses 
a telephone amplifier and has other employees take calls and 
place orders, he has declined to try VA hearing aids.  He 
stated that his disability was dangerous at work on the golf 
course because he would not hear nearby machinery.  While his 
disability affects him at work, the evidence does not show an 
exceptional disability resulting in marked interference with 
employment or that he has been frequently hospitalized for 
the condition.  Thus, there is no basis for referral of the 
case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).
	

(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


